Citation Nr: 1527634	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that no new and material evidence had been received to reopen a claim for entitlement to service connection for right and left knee disabilities.

(The decision below addresses the application to reopen.  The underlying question of service connection for right and left knee disability is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  By a January 1975 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee disorder; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  By a November 1984 rating decision, the RO found that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for a left knee disorder and denied entitlement to service connection for a right knee disorder; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3.  By a September 2002 rating decision, the RO found that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for a left knee disorder; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

4.  By a May 2007 rating decision, the RO found that no new and material evidence had been presented in order to reopen a claim for entitlement to service connection for right and left knee disorders; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.
 
5.  Since the May 2007 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for right and left knee disorders, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying the petition to reopen a claim of entitlement to service connection for right or left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since May 2007 is new and material; the claim of service connection for right and left knee disorders is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO initially denied the Veteran's claim for entitlement to service connection for a left knee disorder in a January 1975 rating decision, finding that a November 1974 VA examination did not reflect any abnormalities of his left knee, and X-rays were negative.  The Veteran did not appeal this decision, and no new and material evidence was submitted within a year of this decision.

In July 1984, the RO found that no new and material evidence had been received in order to reopen the claim for entitlement to service connection for a left knee disorder; and denied the Veteran's claim for a right knee disorder, finding that there was no diagnosis of a right knee disorder.  The Veteran did not appeal this decision, and no new and material evidence was submitted within a year of this decision.

In April 2002, the RO again found that no new and material evidence had been submitted in order to reopen the claim for entitlement to service connection for a left knee disorder.  The Veteran did not appeal this decision, and no new and material evidence was submitted within a year of this decision.

In May 2007, the RO determined that no new and material evidence had been submitted in order to reopen the Veteran's claims for entitlement to service connection for right and left knee disorder.  The Veteran did not appeal this decision, and no new and material evidence was submitted within a year of this decision.

Since May 2007, substantial pertinent evidence has been added to the claims file, as follows.  VA medical records reflect that the Veteran has current diagnoses for both knees.  A September 2014 X-ray revealed mild tricompartmental osteoarthritis bilaterally, and a contemporaneous magnetic resonance imaging (MRI) revealed a vertical tear involving the periphery of the posterior horn of the medial meniscus and partial thickness tear of distal fibers of the posterolateral bundle of the ACL on the left and a complex tear of the posterior horn and body of the medial meniscus and a thickened MCL, compatible with prior injury and scarring on the right.  In addition, VA medical records dated in January 2015 reflect that he had grade 3 chondromalacia of his medial compartments and patellofemoral joints with areas of grade 4 chondromalacia where the cartilage is worn down to the bone on the undersurface of his patella and his medial compartments.

The Board finds that this evidence is new because it was not before the adjudicator in May 2007. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in May 2007.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for right and left knee injuries.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a knee disorder, the appeal to this limited extent is granted.


REMAND

The Veteran has contended that he suffered injuries to his knees while serving at the Bien Hoa Air Force Base in August 1972 in Vietnam when he was blown "approximately 75 feet" in an aircraft hangar due to an explosion caused by the enemy.  The Veteran's service records reflect that the Veteran was stationed at Bien Hoa in 1972.  

In the case of a Veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a Veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a Veteran's favor. See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids a Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran was provided with a VA examination in December 2013.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner provided the rationale that the Veteran had longstanding knee pain and had documented presence at the time of a rocket attack in Vietnam on August 1, 1972; however, the examiner noted that there was no documentation of a knee injury or complaints related to the knees in his service treatment records, and that X-rays did not demonstrate any evidence of a traumatic knee injury.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the December 2013 opinion is inadequate, for the following reasons.  The examiner based her opinion, at least in part, on the absence of evidence in the Veteran's service treatment records of an injury to his knees.  However, the record reflects that his reported injury was incurred during a rocket attack in Vietnam.  The Board finds that this report is credible as there is no contradictory evidence in the claims file, the Veteran's service records confirm his presence in Bien Hoa at the time of the incident, and the event is consistent with the circumstances and conditions of his service.  Therefore, the Board finds that his reported injury was incurred in combat, and, the benefits of the provisions under 38 U.S.C.A. § 1154(b) are applicable.  

As such, an addendum opinion should be obtained wherein the examiner addresses the Veteran's reports of his in-service injury as factual, despite the absence of treatment for his knees in his service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any right or left knee disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right or left knee disorder, (to include mild tricompartmental osteoarthritis bilaterally as shown on a September 2014 VA X-ray and vertical tear involving the periphery of the posterior horn of the medial meniscus and partial thickness tear of distal fibers of the posterolateral bundle of the ACL on the left and a complex tear of the posterior horn and body of the medial meniscus and a thickened MCL compatible with prior injury and scarring on the right as shown on a September 2014 MRI, and grade 3 chondromalacia of his medial compartments and patellofemoral joints with areas of grade 4 chondromalacia where the cartilage is worn down to the bone on the undersurface of his patella and his medial compartments as shown in January 2015 VA medical records), was caused by or is etiologically related to any incident of active military service.

The Veteran has reported that he injured his knees when he fell during a rocket attack while serving at the Bien Hoa Air Force Base in August 1972 in Vietnam.  In this case, the examiner must address whether it is as likely as not (50 percent probability or more) that this event led to any current knee disability, left or right.

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for knee injuries in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The medical reasons for accepting or rejecting the Veteran's reports of continuity of symptoms since service should be set forth in detail.

2.  If any benefit on appeal remains denied, the originating agency should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


